253 F.2d 867
Minnie Mae PAYNE, Appellant,v.DISTRICT OF COLUMBIA, a body corporate, et al., Appellees.
No. 13944.
United States Court of Appeals District of Columbia Circuit.
Argued February 19, 1958.
Decided March 27, 1958.
Petition for Rehearing In Banc Denied April 23, 1958.

Mr. Carroll F. Tyler, Jr., Washington, D. C., for appellant.
Mr. Richard W. Barton, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for appellees. Mr. John A. Earnest, Asst. Corp. Counsel, also entered an appearance for appellees.
Before PRETTYMAN and BURGER, Circuit Judges, and JACKSON, a Senior Judge of the Court of Customs and Patent Appeals*.
PER CURIAM.


1
Appellant sued for damages and for injunctive and declarative relief to require appellees to permit conjugal visits to her husband and private accommodations during the time he is lawfully committed to the District of Columbia Jail under a conviction for housebreaking. His incarceration is not challenged. She claims she has been denied rights without due process as to her.


2
The District Court dismissed the complaint of appellant for failure to state a claim upon which relief could be granted.


3
We find no error in the dismissal and the judgment of the District Court is therefore


4
Affirmed.



Notes:


*
 Sitting by designation pursuant to the provisions of Section 294(d), Title 28 U.S.Code